Order *689unanimously affirmed without costs. Memorandum: Petitioners appeal from an order denying their petition to invalidate respondent Robert A. Daly’s designating petition for the Republican primary election ballot for the public office of Member of the New York State Assembly in the 138th District, to be held on September 15, 1998.
We note at the outset that Supreme Court had personal jurisdiction over Daly, who was timely served by the “leave and mail” method on the last day of the statutory period (see, Matter of Zaretski v Tutunjian, 133 AD2d 928; Matter of Weill v Erickson, 49 AD2d 895, affd 37 NY2d 851).
We reject petitioners’ contentions that the three-day cure provision of Election Law § 6-134 (2) is not applicable to the omission of page numbers in a designating petition (see, 9 NYCRR 6215.1 [a]) and that Daly did not properly cure the defect. The three-day cure provision for designating petitions (Election Law § 6-134 [2]) is available for technical violations of the regulations, including the omission of page numbers (see, Matter of Farrell v Sunderland, 173 Misc 2d 787). (Appeal from Order of Supreme Court, Niagara County, Joslin, J.— Election Law.) Present — Green, J. P., Wisner, Pigott, Jr., Callahan and Boehm, JJ. (Filed Aug. 19, 1998.)